Me. Justice del Tobo
delivered the opinion of the court.
José Marti Font, in representation of his minor daughter, Amelia Marti, brought an action against Angel Antonio Rivera for $20,000 damages. The origin of 'the damages, according to the complaint, was that the defendant, a married man, by means of deceit and force, seduced the minor Amelia, depriving her of her chastity and preventing her from consummating a marriage which she had contracted. The defendant filed several motions and demurrers which were overruled by the court, and finally he answered the complaint. The case was tried, both parties introducing evidence. That of the plaintiff tended to show that Amelia Marti, being a minor eighteen years old, was guilefully taken by the defendant to a hotel in Ponce where the - defendant had carnal knowledge of her. The evidence of the defendant tended to show that there was no deception, but that Amelia voluntarily went with the defendant. The court entered judgment dismissing the complaint, thereby adjusting the conflict in the evidence in favor of the defendant.
A careful examination of the evidence does not justify the conclusion that the trial court erred in adjusting the conflict in the evidence. Volenti non fit injuria. The minor gave her consent and has no cause of action. Only in case the minor had been fourteen years old or younger, could this action have been maintained, notwithstanding her consent, and we have already said that the minor had reached the age of eighteen years when the act was committed. See section 255 of the Penal Code and 33 Cyc. 1424, 1521.
The judgment must be

Affirmed.

*363Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.